Citation Nr: 1615920	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  14-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date prior to June 25, 2008, for service connection for a lung disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V. R. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The March 2012 rating decision implemented the Board's January 2012 grant of service connection a lung disability.  The RO assigned an effective date of June 25, 2008 for the grant of service connection and assignment of an initial 100 percent rating.  

The Veteran and a witness testified at a hearing in July 2014 before the undersigned.  A copy of the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In a January 2009 substantive appeal and at the July 2014 hearing, the Veteran asserted that some of his VA treatment records had not been associated with the record.  Specifically, he stated that he received treatment at a VA facility in Little Rock, Arkansas, in the 1970s, and a VA facility in Cheyenne, Wyoming in the 1980s.  Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Attempt to obtain any outstanding VA treatment records that may exist, including from VA facilities in Little Rock, Arkansas, to specifically include in the 1970s, and from Cheyenne, Wyoming, to specifically include in the 1980s, that have not already been associated with the record.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain the records would be futile.  If no records are available, the record must indicate that fact and the Veteran should be notified of the unavailability.  38 C.F.R. § 3.159(e) (2015).  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

